                                                      1    Douglas B. Provencher (77823)
                                                           PROVENCHER & FLATT LLP
                                                      2    823 Sonoma Avenue
                                                           Santa Rosa, CA 95404-4714
                                                      3    Telephone: (707) 284-2380
                                                           Facsimile: (707) 284-2387
                                                      4

                                                      5    Attorneys for Linda S. Green, Trustee
                                                      6

                                                      7

                                                      8
                                                                                       UNITED STATES BANKRUPTCY COURT
                                                      9                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                            SAN FRANCISCO DIVISION
                                                      10

                                                      11

                                                      12     In re:                                   Case No. 19-30207
Provencher & Flatt llp




                                                      13
                  Santa Rosa, CA 95404




                                                             HARVEY ROBERT KLYCE                      Chapter 7
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14                             Debtor.
                                                                                                      Judge Hannah L. Blumensteil
                                                      15
                                                             LINDA S. GREEN, Trustee in               A.P. No. 19-03051
                                                      16     Bankruptcy,
                                                                                                      CERTIFICATE OF SERVICE
                                                      17                             Plaintiff,
                                                      18

                                                      19
                                                             v.
                                                      20
                                                      21

                                                      22     VANJA ELISABETH FLAK,
                                                             NORWEGIAN STATE
                                                      23     EDUCATIONAL LOAN FUND,
                                                      24                             Defendant.
                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                      1
                                                            Certificate of Service                                                       Green v. Falk
                                                                                                                                    Case No. 19-03051
                                                      1                                    DECLARATION OF SERVICE

                                                      2
                                                           I declare that I am over the age of eighteen years and am not a party to this action. I am a
                                                      3    resident of or employed in the county where the mailing took place. My business address
                                                           is Provencher & Flatt LLP, 823 Sonoma Avenue, Santa Rosa, CA 95404.
                                                      4
                                                           On December 20, 2019, I served the following documents:
                                                      5
                                                           FIRST AMENDED COMPLAINT [DOCKET #10]
                                                      6    ORDER CONTINUING SCHEDULE CONFERENCE [DOCKET 13]

                                                      7    on the interested parties in the action by placing true copies thereof, enclosed in sealed
                                                           envelopes, with first class postage thereon fully prepaid, in the United States mail at Santa
                                                      8    Rosa, California, (unless otherwise indicated to be by hand delivery, overnight mail, electronic
                                                           means, messenger or fax) addressed as follows:
                                                      9
                                                           ADDRESSED TO:
                                                      10
                                                           Norwegian State Educational Loan Fund
                                                      11   Lanekassen
                                                           P.O. Box 4551
                                                      12   8608 Mo i Rana
Provencher & Flatt llp




                                                           Norway
                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.




                                                           (X) (BY PRIORITY MAIL INTERNATIONAL) Per CCP section 413.10 Outside of the United
                                     (707) 284-2380




                                                      14   States. Mailed to the Central Authority for Norway per provisions of the Convention on the
                                                           Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters
                                                      15   (Hague Service Convention). See Exhibit A Attached hereto.

                                                      16   ( ) (BY FIRST-CLASS MAIL) I placed the envelope for collection and mailing following our
                                                           ordinary business practices. I am readily familiar with the business practice at my place of
                                                      17   business for collecting and processing correspondence for mailing. On the same day that
                                                           correspondence is placed for collection and mailing, it is deposited in the ordinary course of
                                                      18   business with the United States Postal Service in a sealed envelope with postage fully prepaid

                                                      19   ( ) (BY E-SERVICE VIA E-FILING VENDOR) I caused said document to be electronically
                                                           served on all attorneys and parties of record by transmission to the E-Filing Vendor approved
                                                      20   by the Court to provide electronic filing and service.

                                                      21   ( ) (BY ELECTRONIC FILING) By transmission of the Notification of Electronic Filing by the
                                                           Clerk to Registered Participants who have consented to service.
                                                      22
                                                           ( ) (BY ELECTRONIC SERVICE – VIA E-MAIL) By transmission of said document by e-mail
                                                      23   to the above addressee(s).

                                                      24   ( ) (BY PERSONAL SERVICE) I caused each such envelope to be delivered by hand to the
                                                           above-noted addressee(s).
                                                      25
                                                           ( ) (BY FACSIMILE) By Facsimile machine to the above number(s). The above-described
                                                      26   transmission was reported as complete without error by a transmission report.

                                                      27   ( ) (BY OVERNIGHT MAIL SERVICE) I placed such envelope to be delivered by overnight
                                                           mail service to the above addressee(s).
                                                      28
                                                                                                          2
                                                            Certificate of Service                                                               Green v. Falk
                                                                                                                                            Case No. 19-03051
                                                      1    ( ) (State) I declare under penalty of perjury under the laws of the State of California that the
                                                           foregoing is true and correct.
                                                      2
                                                           (X) (Federal) I declare under penalty of perjury that I am a member of the State Bar of this
                                                      3    Court or I am an employee in the offices of a member of the State Bar of this Court at whose
                                                           direction service was made.
                                                      4
                                                           Executed on January 8, 2020.
                                                      5                                                       s/Deana Hopper
                                                                                                              Deana Hopper
                                                      6

                                                      7

                                                      8

                                                      9

                                                      10

                                                      11

                                                      12
Provencher & Flatt llp




                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                          3
                                                            Certificate of Service                                                                Green v. Falk
                                                                                                                                             Case No. 19-03051
Exhibit A
